Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 1 of 40 Page ID #:490




   1

   2

   3                          UNITED STATES DISTRICT COURT

   4                         CENTRAL DISTRICT OF CALIFORNIA

   5                                EASTERN DIVISION

   6

   7    JOAQUIN ANDRES ACOSTA,              )
                                            )
   8                                        )
                     PLAINTIFF,             )
   9                                        )
                     V.                     )   ED CV 18-00369-CJC(ADS)
  10                                        )
                                            )
  11    UNITED STATES OF AMERICA,           )   SANTA ANA, CALIFORNIA
                                            )   DECEMBER 12, 2018
  12                                        )   (10:03 A.M. TO 10:41 A.M.)
                     DEFENDANT.             )
  13                                        )

  14                                    HEARING
                          BEFORE THE HONORABLE AUTUMN D. SPAETH
  15                          UNITED STATES MAGISTRATE JUDGE

  16
        APPEARANCES:                 SEE NEXT PAGE
  17
        COURT REPORTER:              RECORDED; COURT SMART
  18
        COURTROOM DEPUTY:            KRISTEE HOPKINS
  19
        TRANSCRIBER:                 DOROTHY BABYKIN
  20                                 COURTHOUSE SERVICES
                                     1218 VALEBROOK PLACE
  21                                 GLENDORA, CALIFORNIA      91740
                                     (626) 963-0566
  22

  23

  24    PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING;
        TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.
  25
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 2 of 40 Page ID #:491




                                                                            2

   1    APPEARANCES:

   2    FOR THE PLAINTIFF JOAQUIN ANDRES ACOSTA:

   3                JOAQUIN ANDRES ACOSTA
                    PRO SE
   4

   5    FOR THE DEFENDANT UNITED STATES OF AMERICA:

   6                NICOLA MANN
                    UNITED STATES ATTORNEY
   7                BY: RICHARD M. PARK
                    ASSISTANT UNITED STATES ATTORNEY
   8                CIVIL DIVISION
                    300 NORTH LOS ANGELES STREET
   9                SUITE 7516
                    LOS ANGELES, CALIFORNIA 90012
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 3 of 40 Page ID #:492




                                                                            3

   1                                  I N D E X
        ED CV 18-00369-CJC(ADS)                               DECEMBER 12, 2018
   2

   3    PROCEEDINGS:    MOTION TO DISMISS BY DEFENDANTS

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 4 of 40 Page ID #:493




                                                                              4

   1           SANTA ANA, CALIFORNIA; DECEMBER 12, 2018; 10:03 A.M.

   2                 THE CLERK:     ALL RISE.

   3                 THIS UNITED STATES DISTRICT COURT IS NOW IN SESSION.

   4    THE HONORABLE AUTUMN D. SPAETH, UNITED STATES MAGISTRATE JUDGE,

   5    PRESIDING.

   6                 THE COURT:     GOOD MORNING, EVERYBODY.      PLEASE BE

   7    SEATED.

   8                 THE CLERK:     CALLING CASE ED CV 18-369-CJC(ADS),

   9    JOAQUIN ANDRES ACOSTA VERSUS UNITED STATES OF AMERICA, ET AL.

  10                 MR. PARK:     GOOD MORNING, YOUR HONOR.

  11                 THE COURT:     WOULD YOU PLEASE STATE YOUR APPEARANCES.

  12                 MR. PARK:     RICHARD PARK FOR THE GOVERNMENT,

  13    DEFENDANT.

  14                 THE COURT:     THANK YOU.    GOOD MORNING.

  15                 JOAQUIN ACOSTA HERE FOR MYSELF.       GOOD MORNING.

  16                 THE COURT:     GOOD MORNING, MR. ACOSTA.

  17                 THANK YOU, EVERYONE, FOR BEING HERE.

  18                 MR. ACOSTA:     THANK YOU.

  19                 THE COURT:     OKAY.

  20                 SO, WE ARE HERE ON THE MOTION TO DISMISS FILED BY

  21    MR. PARK ON BEHALF OF, LET'S SEE, DEFENDANTS UNITED STATES,

  22    U.S. FORESTRY SAN BERNARDINO NATIONAL FOREST, MARK SNYDER AND

  23    DEVEREE KOPP.

  24                 LET'S START WITH THE MOVING PARTY.

  25                 MR. PARK:     THAT'S CORRECT.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 5 of 40 Page ID #:494




                                                                            5

   1                THE COURT:     WOULD YOU -- YEAH, PLEASE.     THANK YOU.

   2                MR. PARK:     I THINK THE MOVING PAPERS SPELL OUT OUR

   3    ARGUMENTS QUITE CLEARLY.       THERE'S JUST A LACK OF SUBJECT MATTER

   4    JURISDICTION FOR PLAINTIFF'S COMPLAINT AS IT RELATES TO HIS

   5    TORT ACTIONS.     THERE'S BEEN NO ADMINISTRATIVE CLAIM FILED.           AND

   6    AS SUCH, THE LIMITED WAIVER OF SOVEREIGN IMMUNITY THAT APPLIES

   7    TO THE UNITED STATES FOR TORT ACTIONS HAS NOT BEEN TRIGGERED

   8    HERE.

   9                AND MR. ACOSTA'S CITATION TO 42 USC 1983 DOES NOT

  10    APPLY TO FEDERAL OFFICIALS, SUCH AS MS. KOPP OR MR. SNYDER.

  11    SO, I THINK IT'S A PRETTY STRAIGHTFORWARD MATTER.          AND WE

  12    ANTICIPATE FILING A SIMILAR MOTION TO DISMISS FOR THE ATTORNEY

  13    GENERAL WHICH THE COURT HAS ASKED FOR BY FRIDAY.

  14                THE COURT:     OKAY.

  15                THANK YOU.

  16                MR. ACOSTA.

  17                MR. ACOSTA:     AS I -- AS I PUT IN MY PAPERS THAT I

  18    FILED YESTERDAY -- TO REAPPLY IT, THAT DOESN'T APPLY BECAUSE OF

  19    THE 1983 -- AS I PUT IN MY PAPERS DOESN'T -- YOU DON'T HAVE TO

  20    FILE A FEDERAL TORT CLAIMS ACT FOR THE INDIVIDUALS IF THEY

  21    VIOLATED THE RIGHTS AS MANY OF THESE MOTIONS THAT I PUT IN

  22    THESE PAPERS TO RE- -- TO REUP WHAT I'VE ALREADY SAID BEFORE,

  23    IS THAT A LOT OF RULES WEREN'T FOLLOWED.         THE CALIFORNIA RULE

  24    IS A BIG THING LIKE THE JUDICIARY ACT OF 1789, SECTION 35.              THE

  25    CCP 1010 OR THE FAULTY NOTICE BY NOT FOLLOWING CALIFORNIA LAWS.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 6 of 40 Page ID #:495




                                                                            6

   1                BUT BASICALLY THE 1983 IS THE REMEDY IN THIS CASE.

   2                AND TO FILE THE FEDERAL TORT ISN'T -- ISN'T REQUIRED

   3    UNDER 1983.

   4                AND I -- AS I PUT IN HERE IN MY REASSERTION, I'VE

   5    QUOTED ALL OF THAT IN MY BRIEF.         I DON'T KNOW IF YOU GOT THAT.

   6    I FILED IT YESTERDAY.      IT WAS KIND OF QUICK.

   7                THE COURT:    OKAY.     WELL, I DO HAVE YOUR OPPOSITION

   8    THAT WAS FILED NOVEMBER 28TH.

   9                MR. ACOSTA:    RIGHT.     THEN, THAT SHOULD BE THE SAME AS

  10    THIS.

  11                THE COURT:    OKAY.

  12                MR. ACOSTA:    ALL RIGHT.

  13                THANK YOU.

  14                THE COURT:    SO, ONE OF THE QUESTIONS I HAVE FOR YOU,

  15    MR. ACOSTA, AND I'LL START WITH YOU --

  16                MR. ACOSTA:    YES.

  17                THE COURT:    -- SINCE YOU'RE --

  18                MR. ACOSTA:    THAT'S FINE.

  19                THE COURT:    -- UP.

  20                IS LOOKING THROUGH THE COMPLAINT, I WANTED TO MAKE

  21    SURE THAT AT AN EVEN MORE BASIC LEVEL THAT WE ALL KNOW WHO ALL

  22    THE DEFENDANTS ARE.

  23                MR. ACOSTA:    RIGHT.     AND THE DEFENDANTS ARE GOING TO

  24    BE DEVEREE KOPP, JOSEPH WIDMAN, ANWAR KAHN, MARK SNYDER AND, OF

  25    COURSE, THE GOVERNMENT AND THE AG.         AND THERE'S ONE MORE I'M
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 7 of 40 Page ID #:496




                                                                            7

   1    MISSING THAT'S -- LET'S SEE, SNYDER, KOPP, DECKER, KAHN,

   2    WIDMAN.    I THINK THAT'S IT, THE FIVE.

   3                THE COURT:    OKAY.

   4                SO, IN -- ON THE CAPTION --

   5                MR. ACOSTA:    YES.

   6                THE COURT:    -- OF YOUR COMPLAINT THERE ARE REFERENCES

   7    TO DOMESTIC PARTNERS, UNKNOWN MEN AND WOMEN, AND THEN THE

   8    BOTTOM OF THE CAPTION SAYS "ET CETERA, ET CETERA, ET CETERA."

   9                MR. ACOSTA:    RIGHT.    SO, LIKE THEIR WIVES OR THEIR

  10    HUSBANDS WOULD BE IN THERE BECAUSE OF THE MONEY LAUNDERING ACT

  11    -- I THINK I QUOTED IN MY THING -- WHERE THEY WERE BEING PAID.

  12    AND THEN THEY GIVE THE MONEY TO THEIR WIVES AND HUSBANDS FOR

  13    THE BENEFIT OF MY DEMISE.

  14                I MEAN, THIS IS A PRETTY BIG DEAL THAT HAPPENED TO

  15    ME.   I MEAN, I WAS ARRESTED.       IT WAS THE WHOLE NINE YARDS.

  16                THE COURT:    AND I HAVE READ --

  17                MR. ACOSTA:    YEAH.

  18                THE COURT:    I'VE READ THE UNDERLYING ARGUMENTS AND

  19    HISTORY.

  20                MR. ACOSTA:    RIGHT.

  21                THE COURT:    SO, I HAVE A SENSE OF WHAT YOU'RE

  22    ASSERTING HAPPENED.

  23                THE ISSUE I HAVE REGARDING THE DOMESTIC PARTNERS AND

  24    THAT SORT OF THING IS THAT THEY AREN'T SPECIFICALLY NAMED.              AND

  25    AS FAR AS I KNOW YOU HAVEN'T SERVED THEM.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 8 of 40 Page ID #:497




                                                                            8

   1                MR. ACOSTA:     NO, WE HAVEN'T.

   2                THE COURT:     SO, WHAT IS YOUR INTENTION?

   3                BECAUSE AT THIS POINT, YOU KNOW, WE NEED TO BE

   4    FIRMING UP WHO ALL THE DEFENDANTS ARE IN THE CASE.

   5                MR. ACOSTA:     OKAY.     I TRIED TO FIND OUT WHO THEIR

   6    SPOUSES WERE, AND THAT'S TO NO AVAIL.          I HAD A LOT OF -- A LOT

   7    OF ENERGY ON THAT.       SO, THAT'S WHY I PUT THAT IN THERE.      SO, IF

   8    I HAVE TO SERVE EACH ONE OF THEM, THEN, I'M GOING TO HAVE TO

   9    FIND OUT WHO THEY ARE.

  10                THE COURT:     OKAY.

  11                MR. ACOSTA:     AND THAT INFORMATION DOESN'T COME EASY,

  12    BELIEVE ME.

  13                THE COURT:     I UNDERSTAND.

  14                OKAY.   WELL, WE ARE GOING TO HAVE TO GET SOME CLARITY

  15    TO THAT VERY QUICKLY IN THIS CASE.

  16                MR. ACOSTA:     OKAY

  17                THE COURT:     OKAY.

  18                MR. ACOSTA:     I CAN GET THAT SUBMITTED TO YOU.

  19                THE COURT:     AND FOR SOMEBODY TO BE A DEFENDANT, OF

  20    COURSE, THEY HAVE TO BE SERVED WITH THE COMPLAINT.

  21                AND, SO, I'M -- LET'S SET A DEADLINE RIGHT NOW.

  22                MR. ACOSTA:     OKAY.

  23                THE COURT:     TODAY IS DECEMBER --

  24                MR. ACOSTA:     12TH.

  25                THE COURT:     -- 12TH.     AND I KNOW THAT THE LAWSUIT WAS
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 9 of 40 Page ID #:498




                                                                            9

   1    ORIGINALLY FILED BACK IN FEBRUARY.

   2                 MR. ACOSTA:     CORRECT.

   3                 THE COURT:    SO -- OF THIS YEAR.      SO, I'M GOING -- DO

   4    YOU THINK 60 DAYS IS SUFFICIENT?

   5                 MR. ACOSTA:     OH, MORE THAN ENOUGH, YES.

   6                 THE COURT:    OKAY.

   7                 WELL, HOW MUCH TIME DO YOU THINK YOU NEED?

   8                 MR. ACOSTA:     UHH, I COULD PROBABLY GET IT DONE IN 45

   9    DAYS, YES.

  10                 THE COURT:    OKAY.

  11                 SO, 45 DAYS I'M GOING TO GUESSTIMATE IS --

  12    APPROXIMATELY JANUARY 25TH.

  13                 MR. ACOSTA:     RIGHT.     THE WEEK OF THE 21ST.   SOMEWHERE

  14    IN THERE.     THAT'S GOOD.

  15                 THE COURT:    RIGHT.

  16                 SO, WHY DON'T WE SET A DEADLINE FOR JANUARY 25TH,

  17    2019 FOR ALL PARTIES TO BE SERVED.

  18                 MR. ACOSTA:     PERFECT.

  19                 THE COURT:    AND THAT MEANS -- AND I KNOW YOU KNOW

  20    THIS NOW.     ONCE YOU SERVE THEM, YOU HAVE TO FILE PROOFS OF

  21    SERVICE WITH THE COURT.

  22                 MR. ACOSTA:     CORRECT, CORRECT.

  23                 THE COURT:    SO THAT THE COURT KNOWS --

  24                 MR. ACOSTA:     THAT THEY WERE SERVED.

  25                 THE COURT: -- THAT THEY HAVE BEEN SERVED.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 10 of 40 Page ID #:499




                                                                            10

    1               OKAY?

    2               MR. ACOSTA:    YEP.     EVERYBODY HAS TO BE PROPERLY

    3    SERVED.

    4               THE COURT:    RIGHT.

    5               AND WHOEVER IS NOT SERVED BY THAT TIME, UNLESS I HAVE

    6    A MOTION --

    7               MR. ACOSTA:    THAT'S IT.

    8               THE COURT:    -- THEY WILL BE NIXED FROM THE CASE,

    9    RIGHT?

   10               MR. ACOSTA:    YEP.

   11               THE COURT:    AND WE'LL GO FORWARD, AND WE'LL HAVE A

   12    FINAL SET --

   13               MR. ACOSTA:    PERFECT.

   14               THE COURT:    -- OF WHO WE'RE PROCEEDING AGAINST.

   15               MR. ACOSTA:    OKAY.

   16               THE COURT:    CAN YOU UPDATE ME ON WHERE YOU ARE WITH

   17    SERVICE FOR ANWAR KHAN, EILEEN DECKER, AND JOSEPH WIDMAN.

   18    THOSE WERE THE THREE THAT I UNDERSTOOD TO BE OUTSTANDING FROM

   19    OUR LAST HEARING.

   20               MR. ACOSTA:    RIGHT.     AND I NEVER GOT THEIR ADDRESSES.

   21    I THOUGHT THE DOJ WAS GOING TO LOCATE THOSE.         I'VE TRIED AGAIN

   22    AS WHEN I LEFT THE COURTROOM LAST TIME TO LOCATE THOSE PEOPLE.

   23    TO NO AVAIL.

   24               I CAN'T EVEN GET THROUGH TO THE HOMELAND SECURITY IN

   25    TEXAS THAT'S THE NUMBER ON THE STATE BAR WEBSITE FOR KAHN.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 11 of 40 Page ID #:500




                                                                              11

    1               WIDMAN IS KIND OF HIDING AROUND CORNERS.         I THINK.

    2    MAYBE.

    3               DECKER IS TO NO AVAIL.       I CAN'T -- I CAN'T EVEN FIND

    4    HIM ON FACEBOOK.     AND I DON'T HAVE A FACEBOOK PAGE.       SO, I

    5    DON'T HAVE ANY OF THAT STUFF.        SO, I HAD A PERSON DOING IT.

    6    AND IT DOESN'T EXIST.     THERE'S -- ON GOOGLE, THERE'S SEVERAL

    7    DIFFERENT EILEEN DECKERS, BUT THAT DOESN'T WORK.          I MEAN, I GOT

    8    TO FIND OUT THE PERSON THAT WAS EMPLOYED WITH THE AGENCY AT THE

    9    TIME.

   10               KAHN AND DECKER.       AND I MIGHT BE ABLE TO GET WIDMAN.

   11    I'M WORKING ON WIDMAN.

   12               THE COURT:    OKAY.

   13               WELL, SO, THE SERVICE OF THOSE THREE INDIVIDUALS WILL

   14     -- IT'S GOING TO BE UNDER THAT SAME DEADLINE, THE JANUARY 21ST

   15    -- 25TH, 2019.

   16               MR. ACOSTA:    OKAY.

   17               THE COURT:    OKAY.     AND MY RECOLLECTION FROM OUR LAST

   18    HEARING WAS NOT THAT THE GOVERNMENT WAS REQUIRED TO DO

   19    ANYTHING, BUT I THINK IT WAS JUST ON ANWAR KAHN THAT WE WERE

   20    SORT OF INQUIRING ABOUT INFORMATION.

   21               SO, YOU KNOW, I CERTAINLY WOULDN'T WANT ANY RECORD TO

   22    REFLECT THAT WE REQUIRED --

   23               MR. ACOSTA:    RIGHT.

   24               THE COURT: -- THE GOVERNMENT TO PROVIDE YOU THOSE

   25    PEOPLE'S ADDRESSES.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 12 of 40 Page ID #:501




                                                                            12

    1               MR. ACOSTA:    WERE THEY GOING TO VOLUNTARILY FIND IT

    2    OR NO?   PROBABLY NOT.

    3               THE COURT:    I'M NOT SURE.

    4               MR. ACOSTA:    OKAY.

    5               THE COURT:    AND AS A PLAINTIFF, IT'S REALLY YOUR

    6    OBLIGATION.

    7               MR. ACOSTA:    RIGHT.    IT IS.

    8               THE COURT:    OKAY.

    9               MR. ACOSTA:    I UNDERSTAND.

   10               THE COURT:    NOW, I ALSO WANT TO MAKE SURE NOW THAT WE

   11    HAVE AT LEAST SLIGHTLY MORE CLARITY ON THE PLAINTIFFS -- I

   12    MEAN, ON THE DEFENDANTS -- THE ISSUE OF YOUR CAUSES OF ACTION.

   13               MR. ACOSTA:    OKAY.

   14               THE COURT:    OKAY.

   15               BECAUSE THE PARTIES NEED TO UNDERSTAND WHAT THEY'RE

   16    BEING SUED FOR.    AND AS I READ THE COMPLAINT, AND THEN AS I

   17    READ YOUR OPPOSITIONS, IT'S A LITTLE CONFUSING.

   18               MR. ACOSTA:    OKAY.

   19               THE COURT:    OKAY.

   20               AND, SO, WHY DON'T YOU EXPLAIN FOR ME WHAT YOU

   21    BELIEVE YOUR -- THE CAUSES OF ACTION ARE THAT YOU ARE ASSERTING

   22    IN THIS CASE.

   23               MR. ACOSTA:    THE NO RIGHTS -- THAT MY RIGHTS WERE

   24    VIOLATED UNDER FEDERAL LAW, MANY CIVIL RIGHTS.         I HAVE ALL THAT

   25    STUFF.   I DIDN'T BRING IT WITH ME, AND I SHOULD HAVE.         I LEFT
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 13 of 40 Page ID #:502




                                                                            13

    1    IT ON MY DESK.

    2               BUT THE CIVIL LIBERTIES RIGHTS, THE DEFAMATION OF

    3    CHARACTER -- I MEAN, I HAD IT ALL IN MY -- IN MY --

    4               THE COURT:    OKAY.

    5               MR. ACOSTA:    YES.

    6               THE COURT:    AND I'M LOOKING AT YOUR COMPLAINT.

    7               MR. ACOSTA:    YES.

    8               THE COURT:    AND THE CAPTION SAYS, "CLAIMS FOR

    9    MALICIOUS PROSECUTION" --

   10               MR. ACOSTA:    CORRECT.

   11               THE COURT: -- AND THEN IT SAYS, "42 USC 1983 CLAIMS

   12    FOR."   AND THEN IT HAS A NUMBER OF ALLEGATIONS -- CLAIMS

   13    UNDERNEATH THAT.

   14               MR. ACOSTA:    RIGHT.

   15               THE COURT:    THE FALSE ARREST, DEPRIVATION OF RIGHTS

   16    --

   17               MR. ACOSTA:    RIGHT.

   18               THE COURT:    -- TO TRIAL BY JURY.

   19               SO, ARE THOSE TWO SEPARATE CAUSES OF ACTION, ONE FOR

   20    MALICIOUS PROSECUTION AND ONE FOR 1983.        AND THERE'S MULTIPLE

   21    BASES FOR THE 1983?

   22               MR. ACOSTA:    YES.     I THINK THAT'S HOW IT WAS WRITTEN,

   23    YES.

   24               THE COURT:    OKAY.

   25               BESIDES THE CLAIM FOR MALICIOUS PROSECUTION AND THE
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 14 of 40 Page ID #:503




                                                                            14

    1    1983 CLAIM, ARE THERE ANY OTHER CAUSES OF ACTION THAT YOU ARE

    2    ASSERTING?

    3                 MR. ACOSTA:    AS OF RIGHT NOW, I DON'T THINK SO.      I

    4    CAN CHECK MY RECORDS WHEN I GET BACK.           BECAUSE I DID NOT COME

    5    PREPARED FOR THAT PART.

    6                 THE COURT:    OKAY.

    7                 MR. ACOSTA:    I'M SORRY.

    8                 'CAUSE QUESTION ALSO, YOUR HONOR, DIDN'T WE HAVE

    9    SOMETHING SCHEDULED FOR THE 14TH, OR IS IT JUST THE 12TH?

   10                 THE COURT:    I DON'T THINK THERE'S ANYTHING ON THE

   11    14TH.

   12                 MR. ACOSTA:    YEAH.     I HAD IT ON THE 14TH ON MY

   13    CALENDAR, AND I'M SCRATCHING MY HEAD, AND I'M LIKE, HMMM.

   14                 THE COURT:    I THINK THAT'S JUST THE MOTION TO DISMISS

   15    TIMEFRAME FOR THE ATTORNEY GENERAL.

   16                 MR. ACOSTA:    GOT IT.     OKAY.

   17                 THE COURT:    SO, MR. ACOSTA, I'M GOING TO ASK YOU TO

   18    FILE AN ADDITIONAL BRIEF THAT WILL SPECIFICALLY IN SHORT, PLAIN

   19    LANGUAGE IDENTIFY YOUR CAUSES OF ACTION.           OKAY.

   20                 RIGHT NOW YOU'VE TOLD ME MALICIOUS PROSECUTION.

   21                 MR. ACOSTA:    UH-HUH.

   22                 THE COURT:    AND YOU'VE TOLD ME 1983 WITH THE SERIES

   23    OF UNDERLYING BASES THAT YOU PUT IN YOUR COMPLAINT -- AND I'M

   24    REALLY TALKING ABOUT THE CAPTION IS WHAT I'M REFERRING TO RIGHT

   25    NOW -- FALSE ARREST, DEPRIVATION OF RIGHT OF TRIAL BY JURY,
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 15 of 40 Page ID #:504




                                                                            15

    1    COMMENCEMENT OF FALSE CLAIM, MALICIOUS PROSECUTION, ABUSE OF

    2    PROCESS; CALIFORNIA PENAL CODE 1118.1, PERJURY, EMOTIONAL

    3    DISTRESS, SLANDER, DEFAMATION OF CHARACTER.

    4               THOSE ARE THE KINDS OF THINGS THAT I'M SEEING FROM

    5    YOUR CAPTION.

    6               MR. ACOSTA:    OKAY.

    7               THE COURT:    IF THERE ARE OTHER CAUSES OF ACTION

    8    BESIDES WHAT IS LISTED ON YOUR CAPTION.

    9               MR. ACOSTA:    UH-HMM.

   10               THE COURT:    OKAY.    SO, BESIDES -- AND I'M -- BESIDES

   11    1983 AND BESIDES MALICIOUS PROSECUTION, I NEED YOU TO IDENTIFY

   12    FOR THEM -- SO, LITERALLY THE ADDITIONAL BRIEFING I'M ASKING

   13    YOU FOR IS THESE ARE THE CAUSES OF ACTION I'M ASSERTING.

   14               MR. ACOSTA:    OKAY.     PERFECT.

   15               AND YOU WANT THAT BY, LIKE, NEXT WEEK?

   16               THE COURT:    WE'LL FIGURE OUT DATES IN A LITTLE BIT --

   17               MR. ACOSTA:    OKAY.

   18               THE COURT:    -- BECAUSE WE'VE GOT SOME MORE TO DO

   19    HERE.

   20               MR. ACOSTA:    OKAY.

   21               THE COURT:    BUT I REALLY -- I NEED TO UNDERSTAND --

   22    BECAUSE AS I READ THROUGH YOUR COMPLAINT AND YOUR OPPOSITIONS,

   23    THERE -- THERE ARE SOME ALLEGATIONS OR STATEMENTS THAT MAKE IT

   24    AMBIGUOUS --

   25               MR. ACOSTA:    GOT IT.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 16 of 40 Page ID #:505




                                                                            16

    1                 THE COURT:    -- TO ME.

    2                 AND IF IT'S AMBIGUOUS TO ME, IT'S GOING TO BE

    3    AMBIGUOUS TO THE PARTIES, AND THAT CAN'T BE THE CASE.           OKAY?

    4                 MR. ACOSTA:    UH-HUM.

    5                 THE COURT:    I DON'T NEED YOU TO GO THROUGH AT THIS

    6    POINT ALL OF THE FACTS RELATED TO THOSE CAUSES OF ACTION.           I

    7    LITERALLY JUST WANT YOU TO IDENTIFY --

    8                 MR. ACOSTA:    RIGHT.

    9                 THE COURT: -- THE CAUSES OF ACTION THAT YOU ARE

   10    ASSERTING.

   11                 SO, A PERFECT EXAMPLE HERE IS THE ISSUE OF WHETHER

   12    THERE IS AN FTCA CLAIM.       IT'S NOT CLEAR TO ME FROM YOUR PAPERS

   13    IF YOU ARE SAYING YOU ARE ASSERTING AN FTCA CLAIM, BUT YOU

   14    DON'T HAVE TO EXHAUST YOUR REMEDIES.          OR IF YOU'RE SAYING THAT

   15    YOU'RE NOT ASSERTING AN FTCA CLAIM.

   16                 MR. ACOSTA:    OKAY.

   17                 THE COURT:    OKAY.

   18                 DO YOU HAVE AN ANSWER FOR ME ON THAT NOW?

   19                 MR. ACOSTA:    NOT RIGHT NOW, NO.     I CAN DO THAT WHEN I

   20    GET DONE.

   21                 THE COURT:    OKAY.

   22                 LET'S SEE.    ANOTHER ISSUE IS THE CAPACITY IN WHICH

   23    YOU'RE SUING THE INDIVIDUAL DEFENDANTS.          OKAY.   SO, YOU HAVE

   24    THE INDIVIDUAL DEFENDANTS.          AND IN YOUR PAPERS SOMETIMES YOU

   25    SAY YOU'RE DOING IT BOTH IN THE OFFICIAL CAPACITY, IN THE
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 17 of 40 Page ID #:506




                                                                            17

    1    INDIVIDUAL CAPACITY.     I KNOW OTHER TIMES YOU'VE TOLD ME IT'S

    2    THE OFFICIAL CAPACITY, FOR EXAMPLE, EILEEN DECKER.          IN YOUR

    3    OPPOSITION I THINK YOU SAY INDIVIDUAL CAPACITY.          WE NEED TO

    4    HAVE IT CLEAR.    IS IT INDIVIDUAL CAPACITY, OFFICIAL CAPACITY OR

    5    BOTH.

    6               MR. ACOSTA:    I THINK IT'S SUPPOSED TO BE BOTH.        BUT I

    7    NEED TO GET YOU THAT IN THE NEXT WRITING THEN, RIGHT?

    8               THE COURT:    YEAH.

    9               (PAUSE IN PROCEEDINGS.)

   10               THE COURT:    AND THAT'S FOR EACH INDIVIDUAL.

   11               MR. ACOSTA:    RIGHT.

   12               THE COURT:    OKAY.

   13               MR. ACOSTA:    CORRECT.

   14               THE COURT:    BECAUSE LIKE I SAID, AS I READ YOUR

   15    PAPERS, BETWEEN THE COMPLAINT AND YOUR OPPOSITIONS, IT'S NOT

   16    CLEAR.

   17               MR. ACOSTA:    PERFECT.

   18               THE COURT:    NOW, IN TERMS OF THE FEDERAL TORT CLAIMS

   19    ACT.

   20               MR. ACOSTA:    CORRECT.

   21               THE COURT:    IF YOU ARE ASSERTING A FEDERAL TORT

   22    CLAIMS ACT, WHICH YOU DON'T SPECIFICALLY STATE IN YOUR

   23    COMPLAINT, RIGHT?     BUT YOU DO HAVE A NUMBER OF TORTS.

   24               MR. ACOSTA:    YES.

   25               THE COURT:    THEN, YOU DO NEED TO TALK ABOUT -- OR
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 18 of 40 Page ID #:507




                                                                              18

    1    TELL ME IF YOU MADE ANY EFFORTS TO EXHAUST YOUR ADMINISTRATIVE

    2    REMEDIES.

    3                MR. ACOSTA:    OKAY.

    4                THE COURT:    IF YOU HAVEN'T, SAY I HAVEN'T.      IF YOU

    5    HAVE --

    6                MR. ACOSTA:    NO, I HAVE -- I HAVE NOT.

    7                THE COURT:    -- SAY YOU HAVE.

    8                MR. ACOSTA:    I HAVE NOT.

    9                THE COURT:    OKAY.

   10                ONE QUESTION I HAVE FOR YOU BECAUSE THIS COMPLAINT IS

   11    YOUR COMPLAINT, RIGHT.      YOU GET TO CHOOSE HOW YOU -- WHAT

   12    CAUSES OF ACTION YOU ASSERT AGAINST THE DEFENDANTS.          IT IS NOT

   13    MY COMPLAINT.    IT IS NOT THE GOVERNMENT'S COMPLAINT.        IT'S

   14    YOURS.

   15                MR. ACOSTA:    RIGHT.

   16                THE COURT:    OKAY.

   17                ONE OF THE THINGS I WANT TO TALK TO YOU ABOUT IS THE

   18    ISSUE OF THE 1983 CLAIM.      OKAY.

   19                MR. ACOSTA:    OKAY.

   20                THE COURT:    SO, THE 1983 CLAIM YOU ASSERT THAT -- AND

   21    FROM MY BRIEFING IT'S MY UNDERSTANDING THAT IT'S YOUR POSITION

   22    THAT A 1983 CLAIM CAN BE AGAINST FEDERAL ACTORS.

   23                MR. ACOSTA:    CORRECT.

   24                THE COURT:    OKAY.

   25                SO, THE STATUTE -- AND YOU CITED THE STATUTE FOR THAT
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 19 of 40 Page ID #:508




                                                                            19

    1    PROPOSITION.    AND I WANTED TO READ TO YOU WHERE I THINK THAT

    2    THERE IS A DIFFERENCE -- THE DIFFERENCE BETWEEN YOUR POSITION

    3    AND THE GOVERNMENT'S POSITION, WHICH IS -- SO, ON YOUR -- I'M

    4    LOOKING AT PAGE 13 OF YOUR OPPOSITION, WHICH HOPEFULLY IT'S THE

    5    SAME PAGE 13.

    6                MR. ACOSTA:    NO, I DIDN'T BRING THAT ONE HERE.

    7                THE COURT:    OKAY.

    8                IT'S WHERE YOU SAY, "PLEASE TAKE FURTHER NOTICE THAT

    9                42 USC 1983 PROVIDES," AND YOU'VE GOT A QUOTE FROM

   10    SECTION 1983.

   11                (PAUSE IN PROCEEDINGS.)

   12                THE COURT:    IT'S UNDER SECTION 3, "RE MOTION TO

   13    DISMISS."

   14                MR. ACOSTA:    OKAY.   I DON'T THINK I HAVE IT ON THIS

   15    PAPER.

   16                THE COURT:    OKAY.

   17                WELL, SO, I'M GOING TO READ TO YOU.       THIS IS FROM

   18    YOUR QUOTE ON YOUR OPPOSITION.       AGAIN, IT'S PAGE 13.     IT SAYS

   19     -- AND YOU'RE CITING THE STATUTE.

   20                "EVERY PERSON WHO UNDER COLOR OF ANY STATUTE,

   21                 ORDINANCE, REGULATION, CUSTOM OR USAGE OF ANY

   22                 STATE OR TERRITORY OR THE DISTRICT OF COLUMBIA."

   23                OKAY.

   24                MR. ACOSTA:    YEAH.   I --

   25                THE COURT:    IT'S THAT SECTION THAT HAS BEEN
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 20 of 40 Page ID #:509




                                                                            20

    1    INTERPRETED TO SAY THAT A DEFENDANT UNDER 1983 HAS TO HAVE BEEN

    2    ACTING UNDER COLOR OF STATE LAW.

    3               (PAUSE IN PROCEEDINGS.)

    4                MR. ACOSTA:     SO, IS THAT THE -- LET'S SEE HERE.          I'M

    5    TRYING FIND ON THIS PAPER -- "DEPRIVED OF ANOTHER FEDERAL RIGHT

    6    UNDER COLOR OF STATE LAW."

    7               THE COURT:     IT'S ACTUALLY THE FIRST TWO LINES OF THE

    8    STATUTE, AT LEAST THE WAY IT'S COPIED HERE.

    9               "EVERY PERSON WHO UNDER COLOR OF ANY STATUTE,

   10                ORDINANCE, REGULATION, CUSTOM OR USAGE OF ANY STATE

   11                OR TERRITORY."

   12               MR. ACOSTA:     YOU KNOW, I THOUGHT THAT WAS IN HERE ON

   13    THIS RESPONSE, BUT I MIGHT HAVE LEFT IT OUT.

   14               THE COURT:     OKAY.

   15               WELL, AND FOR, I GUESS, THE PURPOSES FOR OUR

   16    CONVERSATION RIGHT NOW, YOU DON'T NECESSARILY NEED TO LOOK AT

   17    IT.   IT CERTAINLY WOULD BE HELPFUL.       BUT I WANTED TO IDENTIFY

   18    THAT LANGUAGE FOR YOU BECAUSE IT'S THAT LANGUAGE THAT HAS BEEN

   19    INTERPRETED BY THE COURT TO MEAN THAT THE DEFENDANTS FOR A 1983

   20    ACTION HAVE TO BE ACTING UNDER COLOR OF STATE LAW, RIGHT.           AND

   21    ALL OF YOUR DEFENDANTS HERE WERE ACTING AS FEDERAL EMPLOYEES.

   22               MR. ACOSTA:     OKAY.   YEAH, I SEE. "EVERY PERSON WHO

   23    UNDER -- STATE ORDINANCE -- (READING TO SELF.)

   24               I DON'T HAVE THAT ONE.      I HAVE THIS ONE HERE.

   25               OKAY.   I UNDERSTAND -- SPECIFIC --
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 21 of 40 Page ID #:510




                                                                             21

    1               THE COURT:     OKAY.     SO, IT'S THE "OF ANY STATE OR

    2    TERRITORY."    IF YOU GET RID OF ALL OF THE COMMAS, "EVERY PERSON

    3    WHO UNDER COLOR OF ANY STATUTE BLAH, BLAH, BLAH OF ANY STATE."

    4    IT'S REALLY SAYING STATE LAW.

    5               MR. ACOSTA:     RIGHT.

    6               THE COURT:     OKAY.     IT'S THE PERSON WHO IS THE

    7    DEFENDANT NEEDS TO BE ACTING UNDER COLOR OF STATE LAW.

    8               MR. ACOSTA:     AND THEY WERE -- AND YOU'RE SAYING THEY

    9    WERE --

   10               THE COURT:     THEY'RE FEDERAL EMPLOYEES.

   11               MR. ACOSTA:     THE OTHER SIDE IS SAYING THEY'RE UNDER

   12    FEDERAL LAW.

   13               THE COURT:     RIGHT.

   14               SO, WHEN MR. PARK -- WHEN THE GOVERNMENT IS ARGUING

   15    THAT YOU DON'T HAVE A 1983 CAUSE OF ACTION --

   16               MR. ACOSTA:     THEY'RE ARGUING UNDER THIS WORD.

   17               THE COURT:     -- AGAINST FEDERAL EMPLOYEES, IT'S

   18    BECAUSE THEY'RE ACTING UNDER COLOR OF FEDERAL LAW NOT UNDER

   19    COLOR OF STATE LAW.      OKAY.

   20               THERE IS THIS OTHER METHOD OF GOING ABOUT THIS, WHICH

   21    IS A BIVENS ACTION.      OKAY.     A BIVENS ACTION IS SIMILAR TO A

   22    1983 ACTION, BUT IT APPLIES TO THE FEDERAL GOVERNMENT.

   23               MR. ACOSTA:     OKAY.

   24               THE COURT:     AND I NEED YOU TO TELL ME IF YOU --

   25    BECAUSE I KNOW AT THIS POINT YOU CONTEST, AND YOU HAVE
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 22 of 40 Page ID #:511




                                                                             22

    1    ASSERTED, THAT 1983 DOES APPLY.       AND YOU CAN.    AND YOU CAN

    2    STICK WITH THAT, AND I CAN MAKE A DECISION BASED ON THAT.

    3    OKAY.

    4               MR. ACOSTA:     RIGHT.

    5               THE COURT:     BUT SINCE YOU ARE DOING ADDITIONAL -- AN

    6    ADDITIONAL BRIEFING FOR ME --

    7               MR. ACOSTA:     YES.

    8               THE COURT:     -- I WOULD LIKE TO KNOW IF YOU WOULD LIKE

    9    YOUR 1983 CLAIM TO BE CONSIDERED A BIVENS ACTION.

   10               MR. ACOSTA:     OKAY.

   11               THE COURT:     OKAY.

   12               AND I KNOW YOU ARE ADEPT AT LEGAL RESEARCH.         I HAVE

   13    SEEN YOUR BRIEFING.      I KNOW THAT YOU CAN HUNT THAT DOWN --

   14               MR. ACOSTA:     YES.

   15               THE COURT:     -- IF YOU NEED TO.

   16               MR. ACOSTA:     I WILL.

   17               THE COURT:      OKAY.

   18               MR. ACOSTA:     YES.

   19               THE COURT:     SO, I WILL NEED YOU TO SPECIFICALLY STATE

   20    I DO OR DO NOT WANT MY 1983 CLAIM TO BE CONSIDERED A BIVENS

   21    ACTION.   LIKE I SAID, IT'S YOUR COMPLAINT.        YOU DECIDE WHAT YOU

   22    WANT TO DO.

   23               MR. ACOSTA:     YES, MA'AM.

   24               (PAUSE IN PROCEEDINGS.)

   25               THE COURT:     SO, I'M TAKING NOTES FOR MYSELF.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 23 of 40 Page ID #:512




                                                                            23

    1               (PAUSE IN PROCEEDINGS.)

    2               THE COURT:    THE FINAL QUESTION I HAVE FOR YOU, AND IT

    3    GOES BACK TO THE ISSUE OF WHETHER YOU ARE SUING THESE

    4    DEFENDANTS IN THEIR INDIVIDUAL CAPACITY, THEIR OFFICIAL

    5    CAPACITY OR BOTH.     OKAY.

    6               MR. ACOSTA:    OKAY.

    7               THE COURT:    BECAUSE I NEED TO MAKE SURE THAT WE HAVE

    8    ALL OF YOUR FACTUAL ALLEGATIONS REGARDING THOSE INDIVIDUALS AND

    9    THEIR ROLE IN THE WRONGDOING.       OKAY.   AND YOUR ALLEGATIONS OF

   10    WRONGDOING.

   11               SO, AS PART OF THIS ADDITIONAL BRIEFING, IF YOU HAVE

   12    ADDITIONAL FACTS, I WOULD LIKE YOU TO WRITE THEM OUT.          IF YOU

   13    DON'T, YOU CAN JUST SAY, YOU KNOW, I DON'T HAVE ADDITIONAL

   14    FACTS BEYOND WHAT'S IN MY COMPLAINT.

   15               MR. ACOSTA:    RIGHT.    SO, ALL FACTUAL ALLEGATIONS ON

   16    EACH INDIVIDUAL THAT'S BEING SUED?

   17               THE COURT:    ON EACH INDIVIDUAL REGARDING THEIR --

   18    THEIR ROLE IN YOUR -- THE ALLEGED WRONGDOING.

   19               MR. ACOSTA:    GOT IT.

   20               THE COURT:    OKAY.

   21               FOR SOME PEOPLE YOU HAVE MORE DETAIL THAN YOU HAVE

   22    FOR OTHERS IN THE COMPLAINT.

   23               MR. ACOSTA:    OKAY.

   24               THE COURT:    SO, IF THERE'S ANYTHING ELSE THAT YOU

   25    HAVE --
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 24 of 40 Page ID #:513




                                                                            24

    1               MR. ACOSTA:    I'LL GET MY BEST MAN ON IT.

    2               THE COURT:    OKAY.

    3               AND, SO, BEFORE -- BEFORE I RULE FINALLY, LET'S JUST

    4    SORT OF SUMMARIZE WHAT I'M THINKING I WANT.         AND, THEN, I'D

    5    LIKE TO HEAR FROM THE GOVERNMENT.

    6               MR. ACOSTA:    OKAY.

    7               THE COURT:    OKAY.

    8               I WOULD -- I'M REQUESTING ADDITIONAL BRIEFING FROM

    9    YOU.

   10               MR. ACOSTA:    YES.

   11               THE COURT:    WHERE AGAIN, I WANT YOU TO, ONE, JUST

   12    LIST YOUR CAUSES OF ACTION THAT YOU'RE ASSERTING.

   13               MR. ACOSTA:    YES.    CAUSE OF ACTIONS, YEP.

   14               THE COURT:     UH-HUH.

   15               MR. ACOSTA:    AMBIGUOUS TO THE JUDGE.      GOT IT.

   16               THE COURT:    RIGHT.

   17               MR. ACOSTA:    DON'T GO -- DON'T GO THROUGH ALL --

   18               THE COURT:    AND, AGAIN, I DON'T WANT THE --

   19               MR. ACOSTA: -- DON'T GO THROUGH ALL THE FACTS.

   20               THE COURT:    RIGHT.     DON'T GO THROUGH THE FACTS.      I

   21    JUST REALLY WANT THEM TO BE LISTED.

   22               MR. ACOSTA:    AND IS IT AN FTCA CLAIM, YES OR NO?

   23               THE COURT:    RIGHT.     AND THAT WOULD BE I'M ASSERTING

   24    AN FTCA -- RIGHT?

   25               MR. ACOSTA:    YEP.    RIGHT.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 25 of 40 Page ID #:514




                                                                              25

    1               THE COURT:    BECAUSE IT'S NOT ON YOUR CAPTION RIGHT

    2    NOW.

    3               MR. ACOSTA:    CORRECT.

    4               THE COURT:    IT WOULD BE HELPFUL TO KNOW WHICH

    5    DEFENDANTS YOU'RE ASSERTING AGAINST.        WHICH -- YES.    WHICH

    6    CLAIM YOU'RE ASSERTING AGAINST WHICH DEFENDANTS.

    7               MR. ACOSTA:    CORRECT.

    8               THE COURT:    OKAY.     YOUR COMPLAINT SORT OF HAS THAT.

    9    BUT I WANT TO MAKE SURE --

   10               MR. ACOSTA:    IT'S CLEAR.

   11               THE COURT: -- THAT WE'RE -- YES.        OKAY.

   12               MR. ACOSTA:    RIGHT.

   13               CAPACITY EITHER OFFICIAL OR INDIVIDUAL OR BOTH FOR

   14    EACH PERSON?

   15               THE COURT:    UH-HUH.

   16               MR. ACOSTA:    AND, THEN, THE FEDERAL TORT CLAIMS ACT.

   17    HAVE I IDENTIFIED ALL MY RIGHTS.        AND THEN AM I GOING TO DO A

   18    BIVENS ACTION ON A 1983 CLAIM.        SPECIFY BIVENS ACTION OR NOT.

   19               THE COURT:    RIGHT.     SO -- WELL CLOSE.

   20               MR. ACOSTA:    YES.

   21               THE COURT:    SO, WHEN YOU ARE LISTING FOR ME YOUR

   22    CAUSES OF ACTION, OKAY, YOU WOULD NEED TO LIST FTCA.

   23               MR. ACOSTA:    CORRECT.

   24               THE COURT:    YOU WOULD NEED TO WRITE, YOU KNOW, BIVENS

   25    ACTION.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 26 of 40 Page ID #:515




                                                                            26

    1               MR. ACOSTA:    YEP.

    2               THE COURT:    AND WHAT YOU SHOULD -- WHAT YOU SHOULD BE

    3    CLARIFYING FOR ME IS WHETHER YOU WANT YOUR 1983 CLAIM TO BE

    4    TREATED AS A BIVENS ACTION.

    5               MR. ACOSTA:    OKAY.     PERFECT.

    6               THE COURT:    OKAY.     AND IF FOR YOU IT'S EASIER TO DO

    7    THAT IN A SEPARATE PARAGRAPH, YOU CAN DO THAT.         OKAY.   IF YOU

    8    WANT TO HAVE ONE SECTION WHERE YOU ARE JUST LISTING YOUR CAUSES

    9    OF ACTION AND IDENTIFYING THE DEFENDANTS THAT EACH ONE IS

   10    AGAINST, AND THEN, YOU KNOW, LIKE, LET'S CALL THAT NUMBER 1.

   11    AND THEN NUMBER 2 IS WHETHER YOU WANT YOUR 1983 CLAIM.           BECAUSE

   12    IT'S CLEAR FROM HERE THAT YOU HAVE A 1983 CLAIM.          THAT PART IS

   13    CLEAR.

   14               MR. ACOSTA:    YEAH.

   15               THE COURT:    I MEAN, WHEN I SAY THAT YOU ARE PLEADING

   16    A 1983 CLAIM.

   17               MR. ACOSTA:    YES.

   18               THE COURT:    OKAY.     WHAT I NEED TO KNOW IS WHETHER YOU

   19    WANT THE COURT TO CONSIDER THE 1983 CLAIM AS A BIVENS ACTION.

   20    SO, THAT COULD BE NUMBER 2, YES OR NO, I DO NOT WANT OR I WANT

   21    MY 1983 CLAIM TO BE TREATED AS A BIVENS ACTION.

   22               OKAY?

   23               MR. ACOSTA:    OKAY.     I UNDERSTAND.

   24               THE COURT:    THAT'S NOT REALLY A NEW CAUSE OF ACTION.

   25               MR. ACOSTA:    RIGHT.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 27 of 40 Page ID #:516




                                                                            27

    1               THE COURT:     IT'S JUST CLARIFYING.

    2               MR. ACOSTA:     CLARIFICATION.

    3               THE COURT:     BEFORE WE GO -- BEFORE WE GO FORWARD, LET

    4    ME -- DO YOU HAVE ANY QUESTIONS FOR ME?

    5               MR. ACOSTA:     NO, I DO --

    6               THE COURT:     IF NOT LET'S -- I'D LIKE TO HEAR FROM THE

    7    GOVERNMENT.

    8               MR. ACOSTA:     NO, I DO NOT.     THANK YOU.

    9               THE COURT:     THE GOVERNMENT'S THOUGHTS AND SORT OF

   10    WHERE WE ARE RIGHT NOW.

   11               MR. PARK:     SURE.     I APPRECIATE WHAT YOUR HONOR IS

   12    TRYING TO DO FOR PLAINTIFF.         AND I THINK IT WILL CLARIFY

   13    THINGS.

   14               MY QUESTIONS REALLY RELATE TO THE PRACTICAL EFFECTS.

   15               SO, A, WHAT IS GOING TO HAPPEN WITH TODAY'S MOTION.

   16               B, WHAT IS GOING TO HAPPEN IF MR. ACOSTA FILES A

   17    BRIEF -- WHICH IS NOT QUITE AN AMENDED COMPLAINT.          BUT IT'S

   18    SOMETHING -- SORT OF A HYBRID, HOW SHOULD THE GOVERNMENT

   19    RESPOND TO SOMETHING LIKE THAT.

   20               THE COURT:     UH-HMM.

   21               MR. PARK:      PARTICULARLY IF HE STARTS TO

   22    RECHARACTERIZE HIS CLAIMS AS BIVENS CLAIMS.         SO, IT PUTS US IN

   23    SOMEWHAT OF AN AWKWARD POSITION OF HOW WE RESPOND TO THAT.

   24               THE COURT:     RIGHT.

   25               THAT'S A FAIR QUESTION.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 28 of 40 Page ID #:517




                                                                            28

    1                 AND I THINK THAT IT WILL BE MY INTENTION TO TREAT THE

    2    INFORMATION THAT MR. ACOSTA PROVIDES IN THIS SUPPLEMENTAL

    3    BRIEFING AS ADDITIONAL INFORMATION FOR WHAT IS PLED IN THE

    4    COMPLAINT, RIGHT? -- TO PROVIDE CLARITY TO WHAT IS PLED IN THE

    5    COMPLAINT.

    6                 SO, HAVING NOT SEEN IT, I'M NOT GOING TO MAKE A

    7    DECISION RIGHT NOW ON WHETHER IT WILL BE CONSIDERED AN AMENDED

    8    COMPLAINT OR IF IT WILL JUST BE READ WITH THE COMPLAINT BECAUSE

    9    IT'S GOING TO DEPEND ON HOW --

   10                 MR. PARK:     UH-HMM.

   11                 THE COURT:     -- OKAY.   BUT FOR RIGHT NOW IT'S

   12    SUPPLEMENTAL BRIEFING.        LET'S CALL IT SUPPLEMENTAL BRIEFING ON

   13    THIS MOTION TO DISMISS.

   14                 OKAY?

   15                 MR. PARK:     AND WHEN IS THAT DUE, BY THE WAY?

   16                 THE COURT:     MR. ACOSTA, WHEN DO YOU THINK YOU COULD

   17    GET THAT TO ME?      COULD YOU DO THAT IN TWO WEEKS?

   18                 MR. ACOSTA:     YES, MA'AM.

   19                 THE COURT:     OKAY.

   20                 SO --

   21                 MR. ACOSTA:     THAT WOULD BE LIKE -- THAT WOULD BE --

   22    LET'S SEE, TODAY IS GOING TO BE --

   23                 THE COURT:     TODAY IS THE 12TH.   TWO WEEKS WOULD BE

   24    THE 26TH, WHICH IS THE DAY AFTER CHRISTMAS.

   25                 MR. ACOSTA:     THAT'S ACTUALLY -- OH, YEAH.    GOT TO
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 29 of 40 Page ID #:518




                                                                            29

    1    LOOK AT DECEMBER.

    2               THAT WOULD BE WEDNESDAY -- BOY, THAT'S GOING TO BE

    3    ROUGH.   HOLIDAY-SEASON TIME.

    4               THE COURT:     UH-HMM.

    5               WHAT DO YOU THINK YOU NEED?

    6               MR. ACOSTA:     THAT'S WHEN WE'RE RAMPED UP.

    7               IT WOULD BE -- I'D LIKE TO -- LIKE SOMEWHERE AROUND

    8    THE 2ND OR 3RD OF JANUARY, IF I COULD.

    9               THE COURT:     OKAY.

   10               MR. ACOSTA:     BECAUSE I -- WE'RE A RETAIL BUSINESS.

   11               THE COURT:     OKAY.

   12               MR. ACOSTA:     AND IT'S BUSY.

   13               THE COURT:     OKAY.

   14               MR. ACOSTA:     YEAH.

   15               THE COURT:     WHY DON'T WE DO JANUARY 3RD WILL BE THE

   16    SUPPLEMENTAL BRIEF.      AND, AGAIN, LET'S CALL THIS A SUPPLEMENTAL

   17    BRIEF IN RELATION TO THE GOVERNMENT'S MOTION TO DISMISS.

   18               AND MR. ACOSTA, BASED ON THE INFORMATION THAT I'M

   19    ASKING FROM YOU, I DON'T BELIEVE YOU SHOULD NEED MORE THAN 5

   20    PAGES.   SO, I'M GOING TO GIVE YOU A 5-PAGE MAX.

   21               YOU TELL ME IF YOU THINK YOU NEED MORE THAN THAT.            I

   22    MEAN, ARE THERE A WHOLE BUNCH OF FACTS THAT YOU'RE GOING TO

   23    NEED TO WRITE BECAUSE --

   24               MR. ACOSTA:     I DON'T THINK SO.    I DON'T THINK IT

   25    SHOULD EXCEED 10.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 30 of 40 Page ID #:519




                                                                            30

    1                THE COURT:     OKAY.    WELL, SO, AGAIN, I DON'T WANT YOU

    2    TO BE GIVING ME IN THE -- IN THE         --

    3                MR. ACOSTA:     YOU WANT ME TO GO --

    4                THE COURT:     -- IN THE PORTION WHERE I'M ASKING FOR,

    5    GIVE ME ALL THE FACTS THAT YOU HAVE ABOUT THESE INDIVIDUAL

    6    DEFENDANTS.     I DON'T WANT YOU TO RESTATE WHAT YOU ALREADY

    7    HAVE.

    8                MR. ACOSTA:     GOT IT.

    9                THE COURT:     IT'S LITERALLY IF YOU HAVE ADDITIONAL

   10    FACTS.

   11                MR. ACOSTA:     GOT IT.

   12                THE COURT:     OKAY.

   13                DO YOU THINK YOU CAN DO THAT IN 5 PAGES?        OR DO YOU

   14    NEED 10?

   15                MR. ACOSTA:     NO.    I'LL WORK ON IT FOR 5.

   16                THE COURT:     OKAY.    SO, I'M GOING TO GIVE YOU A 5-PAGE

   17    MAXIMUM.

   18                MR. PARK:     YOUR HONOR, DOES THAT MEAN THEN THAT

   19    YOU'RE NOT GOING TO BE PREPARED TO RULE ON THE MOTION AS

   20    CURRENTLY BRIEFED?

   21                THE COURT:     THAT'S CORRECT.

   22                MR. PARK:     OKAY.

   23                THE COURT:     SO, WE'RE GOING TO HAVE THE SUPPLEMENTAL

   24    BRIEFING.     AND THEN I WOULD ANTICIPATE THAT YOU WOULD NEED OR

   25    WANT A RESPONSE BRIEF.       I GUESS IT'S UP TO YOU WHETHER OR NOT
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 31 of 40 Page ID #:520




                                                                            31

    1    YOU FILE ONE.

    2               MR. ACOSTA:     UH-HMM.

    3               THE COURT:     OKAY.

    4               OF COURSE, YOU CAN CHOOSE THAT.          BUT IF A SUPP- -- IF

    5    A SUPPLEMENTAL BRIEF IS GOING TO BE FILED BY THE GOVERNMENT, IF

    6    MR. ACOSTA'S BRIEF IS DUE ON THE 3RD, THEN --

    7               WELL, HOW MUCH TIME DO YOU NEED?          EITHER A WEEK OR

    8    TWO, MR. PARK?

    9               MR. PARK:     I'M -- BETWEEN ONE OR TWO WEEKS, I'D

   10    PREFER TWO WEEKS.      BUT, YOU KNOW, I'M JUST TRYING TO ANTICIPATE

   11    HOW THESE THINGS WILL GO.

   12               AND MY CONCERN IS THAT IT WILL -- WHAT MR. ACOSTA

   13    FILES WILL BE KIND OF A DISGUISED AMENDED COMPLAINT, WHICH THE

   14    MOTION TO DISMISS NO LONGER FAIRLY ADDRESSES.

   15               THE COURT:     UH-HMM.

   16               MR. PARK:     BUT IT'S -- BUT IF WE -- IF WE WERE TO

   17    RESPOND TO A SUPPLEMENTAL BRIEFING WITH OUR OWN REBUTTAL, LET'S

   18    SAY, WE'RE -- WE'RE NOT TECHNICALLY RESPONDING TO ANYTHING

   19    OTHER THAN HIS SUPPLEMENTAL BRIEF.         WE'RE NOT RESPONDING TO HIS

   20    PLEADING, WHICH IS WHAT THE MOTION TO DISMISS IS ABOUT.           SO,

   21    IT'S -- IT'S GOING TO GET A LITTLE TRICKY I THINK.

   22               THE COURT:     WONKY.

   23               MR. PARK:     YEAH.

   24               THE COURT:     YES.     IT -- IT DOES.    BUT I THINK THAT

   25    THIS IS THE WAY I WANT TO GO --
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 32 of 40 Page ID #:521




                                                                            32

    1               MR. PARK:        OKAY.

    2               THE COURT:        -- RIGHT NOW.

    3               MR. PARK:        OKAY.

    4               BUT IF -- IF YOUR HONOR IS INCLINED TO ACCEPT

    5    MR. ACOSTA'S RECHARACTERIZATION OF CERTAIN THINGS -- AND WE'LL

    6    SEE WHAT HE SAYS -- I THINK YOU WOULD BE PRUDENT TO ASK HIM TO

    7    FILE AN AMENDED COMPLAINT AT THAT POINT THEN SO WE KNOW WHAT

    8    WE'RE RESPONDING TO IN A PLEADING -- WHETHER -- WHETHER WE NEED

    9    TO ANSWER LATER DOWN THE LINE OR WE NEED TO FILE ANOTHER MOTION

   10    TO DISMISS.

   11               THE COURT:        MR. ACOSTA, WHAT DO YOU HAVE TO SAY ABOUT

   12    THE CONCEPT OF FILING AN AMENDED COMPLAINT?

   13               MR. ACOSTA:        WELL, I CAN GIVE YOU WHAT YOU'D LIKE.        I

   14    MEAN, AND IF I HAVE TO FILE AN AMENDED COMPLAINT, IT'S JUST

   15    GOING TO CAUSE ME MORE TIME.         BUT I -- IF I COULD -- IF I HAVE

   16    TO, I COULD.

   17               BUT RIGHT NOW, YOU JUST WANTED TO GET ME TO CLARIFY,

   18    CORRECT?

   19               SO, THE     --

   20               THE COURT:        WELL, AND, YOU KNOW, MR. PARK IS CORRECT

   21    THAT GENERALLY THE POINT OF AN AMENDED COMPLAINT IS FOR

   22    CLARIFICATION --

   23               MR. ACOSTA:        CORRECT.

   24               THE COURT: -- RIGHT?          SO, WE COULD DO THIS EITHER

   25    WAY.   AN AMENDED -- BY DOING IT THROUGH AN AMENDED COMPLAINT,
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 33 of 40 Page ID #:522




                                                                            33

    1    IT IS CLEAR FOR ALL PARTIES WHAT THE PROCEDURAL POSTURE IS OF

    2    THE DOCUMENT.

    3               MR. ACOSTA:     OKAY.    SO --

    4               MR. PARK:     AND I THINK THE ADDED ADVANTAGE IS IF MR.

    5    ACOSTA HAS AN OBLIGATION TO SERVE ALL PARTIES BY JANUARY 25TH,

    6    HE CAN SERVE THEM WITH AN AMENDED COMPLAINT, WHICH IS THE MOST

    7    UPDATED DOCUMENT AS OPPOSED TO THERE BEING SOMETHING MORE THAN

    8    A COMPLAINT BUT SOMETHING LESS THAN AN AMENDED COMPLAINT

    9    FLOATING OUT THERE.

   10               (PAUSE IN PROCEEDINGS.)

   11               MR. ACOSTA:     YEAH.    I WOULD NEED TO GET A LITTLE MORE

   12    TIME.

   13               RIGHT NOW, YOU'VE GIVEN ME 'TILL THE 3RD, RIGHT? --

   14    TO FILE A SUPPLEMENTAL BRIEF.

   15               THE COURT:     UH-HMM.

   16               MR. ACOSTA:     SO --

   17               (PAUSE IN PROCEEDINGS.)

   18               MR. ACOSTA:     I GOT -- THE 14TH, I'M BUSY.      SO, THE

   19    WEEK OF THE 15TH IN JANUARY IF I COULD GET JUST A SUPPLEMENTAL

   20    BRIEF IN THERE.

   21               THE COURT:     OKAY.

   22               MR. -- MR. PARK, DO YOU HAVE ANY VIEWS ON THE -- THAT

   23    ISSUE?   THAT TIMEFRAME?

   24               MR. PARK:     I THINK IT WOULD BE -- WE WOULD ALL BE

   25    BETTER SERVED IF IT WAS AN AMENDED COMPLAINT.         IF WE'RE GOING
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 34 of 40 Page ID #:523




                                                                            34

    1    TO HIT ALL OF THE ISSUES YOU'VE ARTICULATED ANYWAYS.

    2                 THE COURT:    OKAY.

    3                 SO, MR. ACOSTA, YOU SAID THE WEEK OF THE 15TH.

    4                 DO YOU HAVE A PARTICULAR DATE THAT IS BEST FOR YOU

    5    DURING THAT WEEK?

    6                 MR. ACOSTA:    I CAN GET IT FILED BY THE 18TH.

    7                 THE COURT:    OKAY.

    8                 ALL RIGHT.    SO, LET'S DO THAT.

    9                 I THINK IT'S -- IT'S -- IT MAY HELP EVERYONE TO HAVE

   10    AN AMENDED COMPLAINT BECAUSE ESSENTIALLY WHAT YOU'RE DOING, MR.

   11    ACOSTA, IS THE INFORMATION THAT I'VE ASKED FOR A CLARIFICATION

   12    FROM AND -- THE SUPPLEMENTAL BRIEFING --

   13                 MR. ACOSTA:    RIGHT.

   14                 THE COURT:    -- YOU WOULD JUST INCORPORATE INTO YOUR

   15    AMENDED COMPLAINT.

   16                 MR. ACOSTA:    SO, THE SUPPLEMENTAL BRIEF DATE NOW IS

   17    GOING TO BE 1/18?

   18                 THE COURT:    YES.

   19                 MR. ACOSTA:    OKAY.     AND IT'S GOING TO BE AN AMENDED

   20    COMPLAINT?

   21                 THE COURT:    YEAH.     IT SHOULD BE -- LET'S -- I THINK

   22    THAT MAKES SENSE.     LET'S STYLIZE IT AS AN AMENDED COMPLAINT --

   23                 MR. ACOSTA:    OKAY.

   24                 THE COURT:    -- RIGHT?

   25                 AND THAT WILL GIVE YOU THE OPPORTUNITY TO -- IF THERE
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 35 of 40 Page ID #:524




                                                                            35

    1    ARE -- IF YOU DECIDE NOT TO PURSUE THE SPOUSES OR, YOU KNOW,

    2    WHATEVER, IT WOULD ALLOW YOU TO CLARIFY THAT.

    3                 IT'S NOT HELPFUL IN A FEDERAL COURT CAPTION TO HAVE

    4    ET CETERA, ET CETERA, ET CETERA.           I'LL JUST PUT THAT THERE.

    5                 MR. ACOSTA:     OKAY.

    6                 THE COURT:     OKAY.

    7                 EVERY PERSON THAT IS A DEFENDANT NEEDS TO BE

    8    SPECIFICALLY NAMED.        IN FEDERAL COURT, DOE'S DON'T LAST VERY

    9    LONG, IF AT ALL.      MOST JUDGES WILL DISMISS A DOE DEFENDANT

   10    ALMOST IMMEDIATELY.

   11                 OKAY.   AND SINCE THE COMPLAINT WAS FILED IN FEBRUARY,

   12    I THINK, YOU KNOW, YOUR DEADLINE TO SERVE IS JANUARY 25TH --

   13                 MR. ACOSTA:     CORRECT.

   14                 THE COURT:     -- RIGHT NOW.     AND I THINK THAT THAT'S

   15    FAIR GIVEN -- GIVEN THE LENGTH OF THIS CASE.

   16                 MR. ACOSTA:     NO PROBLEM.

   17                 THE COURT:     OKAY.

   18                 SO, LET'S HAVE -- MR. ACOSTA WILL FILE AN AMENDED

   19    COMPLAINT.

   20                 AND YOU SHOULD CALL IT YOUR FIRST AMENDED COMPLAINT

   21     --

   22                 MR. ACOSTA:     YES, MA'AM.

   23                 THE COURT:     -- MR. ACOSTA.

   24                 MR. ACOSTA:     YES, MA'AM.

   25                 THE COURT:     BY JANUARY 18TH, 2019.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 36 of 40 Page ID #:525




                                                                            36

    1               MR. ACOSTA:     CORRECT.    THAT WILL BE DONE.

    2               THE COURT:     OKAY.

    3               MR. ACOSTA:     THAT WILL BE DONE.

    4               THE COURT:     AND, MR. PARK, DO YOU WANT ME TO SET A

    5    DEADLINE FOR YOU TO RESPOND OR WOULD YOU --

    6               MR. PARK:     WELL, WHAT I WOULD ANTICIPATE DOING IS

    7    WITHIN TWO WEEKS OF THE AMENDED COMPLAINT BEING SERVED ON THE

    8    DEFENDANTS WHO ARE CURRENTLY -- WHO HAVE APPEARED IN THE CASE,

    9    WE'D PROBABLY FILE ANOTHER MOTION TO DISMISS AT THAT TIME AND

   10    THEN WAIT FOR SERVICE ON THE REMAINING DEFENDANTS IF THERE ARE

   11    ANY.

   12               AND THEN WE'LL USE OUR 60 DAYS TO RESPOND TO THAT.

   13               THE COURT:     OKAY.

   14               DO YOU HAVE ANY QUESTIONS ABOUT THAT, MR. ACOSTA?

   15               MR. ACOSTA:     NO.    THAT'S FINE.

   16               THE COURT:     OKAY.

   17               I THINK THAT'S -- SO, YOU -- YOU DON'T NEED A

   18    SEPARATE DEADLINE FROM ME.        YOU'LL RESPOND AS YOU DO --

   19               MR. PARK:     SURE.

   20               THE COURT:     -- TO THE AMENDED COMPLAINT.

   21               AND ANY OTHER QUESTIONS?

   22               MR. ACOSTA:     WHAT DAY WOULD WE DO -- WE BE DUE BACK

   23    IN HERE?

   24               THE COURT:     WELL, WHAT MR. PARK IS SAYING IS THAT HE

   25    WOULD PLAN TO FILE A NEW MOTION TO DISMISS --
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 37 of 40 Page ID #:526




                                                                            37

    1               MR. ACOSTA:    OKAY.

    2               THE COURT:    -- IF IT'S APPROPRIATE AFTER RECEIVING

    3    YOUR FIRST AMENDED COMPLAINT.

    4               MR. ACOSTA:    OKAY.

    5               THE COURT:    AND, SO, A NEW HEARING DATE WOULD BE SET.

    6               SO, WHEN YOU GET YOUR NOTICE OF MOTION, NOW THAT MY

    7    MOTION -- YOU KNOW, EVERYONE KNOWS MY MOTION CALENDAR IS

    8    WEDNESDAYS.    YOU CAN FIND IT ON THE -- MY PROCEDURES PAGE.

    9               THIS MOTION WILL HAVE A NOTICE OF MOTION AND HEARING

   10    DEADLINES AND ALL OF THAT KIND OF THING.

   11               ONE OF THE THINGS I DID WANT TO POINT OUT TO YOU, MR.

   12    ACOSTA, IS THAT BECAUSE WE ARE IN FEDERAL COURT --

   13               MR. ACOSTA:    YES.

   14               THE COURT:    -- THE RULES OF PROCEDURE THAT APPLY ARE

   15    THE FEDERAL RULES OF CIVIL PROCEDURE AND NOT THE STATE COURT

   16    RULES OF PROCEDURE.

   17               SO, THERE WERE TIMES IN YOUR PAPERS WHERE YOU WERE

   18    CITING TO THE CALIFORNIA CODE OF CIVIL PROCEDURE OR THE

   19    CALIFORNIA RULES OF COURT.        OKAY.

   20               MR. ACOSTA:    YES.

   21               THE COURT:    THOSE ARE STATE COURT RULES.       AND THOSE

   22    APPLY TO THE STATE COURTS.

   23               MR. ACOSTA:    OKAY.

   24               THE COURT:    THE FEDERAL COURTS FOLLOW THE FEDERAL

   25    RULES OF CIVIL PROCEDURE.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 38 of 40 Page ID #:527




                                                                              38

    1                 MR. ACOSTA:    RIGHT.

    2                 THE COURT:    OKAY.

    3                 MR. ACOSTA:    BUT EVEN WITH THE -- EVEN WITH THE

    4    17- -- THE JUDICIARY ACT OF 1789, SECTION 35 STATES DIFFERENT.

    5                 THE COURT:    I'M TALKING ABOUT THE CIVIL PROCEDURE

    6    RULES --

    7                 MR. ACOSTA:    OKAY.

    8                 THE COURT:    -- THAT YOU WERE CITING --

    9                 MR. ACOSTA:    ALL RIGHT.       OKAY.

   10                 THE COURT:    -- TO.

   11                 MR. ACOSTA:    OKAY.

   12                 THE COURT:    NOTHING -- NOTHING ELSE.

   13                 OKAY.

   14                 MR. ACOSTA:    OKAY.    ALL RIGHT.

   15                 THE COURT:    AND, SO, TO THE EXTENT THAT YOU ARE

   16    READING CALIFORNIA RULES OF COURT, STOP.             BECAUSE THOSE DON'T

   17    APPLY TO US.

   18                 OKAY.

   19                 THE CALIFORNIA CODE OF CIVIL PROCEDURE -- AT LEAST

   20    WHEN IT COMES TO HOW THE BEHAVIOR OF THIS COURT FOR DEADLINES

   21    AND THAT KINDS OF THINGS, WHAT WE'RE DEALING WITH -- WHAT YOU

   22    SHOULD BE REFERRING TO ARE THE FEDERAL RULES OF CIVIL

   23    PROCEDURE.

   24                 AND THEN OUR COURT, THE CENTRAL DISTRICT OF

   25    CALIFORNIA, HAS LOCAL RULES.         OKAY.     AND YOU CAN FIND THOSE ON
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 39 of 40 Page ID #:528




                                                                            39

    1    THE COURT'S WEBSITE.        I BELIEVE YOU HAVE ALREADY.    I THINK I

    2    RECALL SEEING SOME REFERENCES.          BUT IF NOT, THAT'S WHERE YOU

    3    FIND THEM.     AND THAT IS HOW OUR COURT HAS -- WE SORT OF

    4    SOMETIMES SET ADDITIONAL DEADLINES THAT YOU SHOULD KNOW

    5    ABOUT.

    6                 MR. ACOSTA:     OKAY.

    7                 THE COURT:     OKAY.

    8                 MR. ACOSTA:     PERFECT.

    9                 THE COURT:     AND, AGAIN, I WOULD REFER YOU TO THE --

   10    THERE IS A PRO SE CLINIC IN THE FEDERAL -- IN OUR BUILDING AND

   11    IN ALL OF THE FEDERAL COURTS IN THE CENTRAL DISTRICT.

   12                 MR. ACOSTA:     RIGHT OVER AT RIVERSIDE IS WHERE I'VE

   13    BEEN GOING OVER TO.

   14                 THE COURT:     OKAY.

   15                 MR. ACOSTA:     PERFECT.

   16                 THE COURT:     OKAY.

   17                 SO, THEY CAN BE VERY HELPFUL FOR THOSE KINDS OF

   18    DETAILS AND THAT SORT OF THING.

   19                 MR. ACOSTA:     PERFECT.

   20                 THE COURT:     OKAY.

   21                 MR. PARK:     THANK YOU VERY MUCH, YOUR HONOR.

   22                 MR. ACOSTA:     THANK YOU.

   23                 THE COURT:     HAVE A GOOD DAY, EVERYBODY.

   24                 MR. ACOSTA:     AND YOU HAVE A MERRY CHRISTMAS.

   25                 THE COURT:     YOU, TOO.
Case 5:18-cv-00369-CJC-ADS Document 79 Filed 03/11/19 Page 40 of 40 Page ID #:529




                                                                            40

    1               MR. ACOSTA:     I WILL.

    2               THE CLERK:     WE'RE NOW ADJOURNED.

    3               (PROCEEDINGS ADJOURNED AT 10:41 A.M.)

    4

    5                            C E R T I F I C A T E

    6

    7
                  I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT
    8    FROM THE ELECTRONIC SOUND RECORDING OF THE PROCEEDINGS IN THE
         ABOVE-ENTITLED MATTER.
    9

   10
         /S/ DOROTHY BABYKIN                               3/11/19
   11    ______________________________                    ___________
         FEDERALLY CERTIFIED TRANSCRIBER                   DATED
   12    DOROTHY BABYKIN

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
